 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re:
                                                             Case No. 19-22734 (RDD)
 AMY CAPPELLO-STELLWAGEN,
                                                             Chapter 11
                                      Debtor
                                                             MOTION
 --------------------------------------------------------x

  DEBTOR’S MOTION FOR AN ORDER (A) AUTHORIZING THE SALE OF
     DEBTOR’S REAL PROPERTY LOCATED AT429 BEACH AVENUE,
MAMARONECK, NY 10543 PURSUANT TO 11 U.S.C. §§ 105(A), 363(B), (F),(H)
AND (M), 503 AND 507, OF THE BANKRUPTCY CODE AND RULES 2002, 6004,
 9006 AND 9007 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
       AND 6004-1 OF THE LOCAL RULES FOR THE UNITED STATES
  BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
  AND ADMINISTRATIVE GUIDELINE ORDER GM-331 FOR THE UNITED
STATES BANKRUPTYCY COURT FOR THE SOUTHERN DISTRICT OF NEW
   YORK; (B) APPROVING THE CONTRACT OF SALE IN CONNECTION
THEREWITH; (C) AUTHORIZING DISTRIBUTION OF SALE PROCEEDS; (D)
APPROVING THE FEES AND EXPENSES OF THE SALE; AND (E) FOR SUCH
     OTHER AND FURTHER RELIEF AS THE COURT DEEMS PROPER

TO:     THE HONORABLE ROBERT D. DRAIN,
        UNITED STATES BANKRUPTCY JUDGE

        AMY CAPPELLO-STELLWAGEN, the debtor herein (the “Debtor”), by and

through her attorneys, Bronson Law Offices, P.C. submits this motion (the “Motion”)

seeking entry of an order pursuant to §363(b), (f), (h) and (m) of the Bankruptcy Code

and Rules, 2002, 6004, 6006, 9006 and 9007 of the Federal Rules of Bankruptcy

Procedure and 6004-1 of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York and Administrative Guideline Order GM-331 for the

United States Bankruptcy Court for the Southern District of New York (i) authorizing the

sale of the Debtor’s real property located at 429 Beach Avenue, Mamaroneck, NY 10543

(the “Property”) to Raymond P. Russell and Hatire Aikebaier, husband and wife

(“Purchasers”) free and clear of any and all claims, liens, encumbrances and other
interests; (ii) approving the contract of sale for the Property; (iii) authorizing the

distribution of sale proceeds; (iv) authorizing the payment of real estate agent broker’s

commission, legal fees and reasonable expenses of closing; and (v) for such other and

further relief as the Court deems proper.

                                         INTRODUCTION

        The Debtor filed for Chapter 11 bankruptcy in order to reorganize her debts

including her large tax debts. Debtor previously attempted an offer-in-compromise with

the taxing authorities, without success. Debtor has since determined that it is in her best

interest to sell the Property and pay off as much of the tax debt as possible. The Debtor

hired a real estate agent to market the Property and the order as to retention is expected to

be entered on or about April 22, 2019, the presentment date for the motion; provided

there is no objection. The Property was listed at $899,000 upon the advice of Debtor’s

broker. There was a total of six offers which are described in the attached affidavit of the

real estate broker. See Exhibit A. An offer of $914,500 was received from the

Purchasers, which was the highest and best offer in the opinion of the Debtor and her real

estate agent.

        Debtor’s counsel is holding the escrow deposit of approximately $91,450, in his

escrow account.

        Bank of America, N.A. (“First Secured Lender”) holds a first mortgage on the

Property in the approximate amount of $458,733 and Specialized Loan Servicing

(“Second Secured Lender”) holds a second mortgage on the Property in the approximate

amount of $96,322 for a total of $555,055 (the “Secured Loans”). (The First Secured

Lender and the Second Secured Lender are hereinafter referred to as the “Secured

Lenders”). Payoff letters have been requested from the First Secured Lender and Second


                                               2
Secured Lender. Based on the sale price, the Secured Lenders will be paid in full at the

closing of the Sale.

       The Internal Revenue Service (“IRS”) has filed three Federal Tax Liens in the

amounts of $109,535.69 (filed:6/19/2014), $202,452.97 (filed 12/31/2011) and

$43,922.91 (filed 1/29/2015) for a total of $355,911.57 (the “Tax Liens”). Debtor will

also request a payoff letter from the IRS. To date the IRS has not filed a proof of claim.

       In addition, there are professional fees of (a) 5% payable to the real estate agent(s)

for a total of $45,725, once retention is approved; and (b) up to $10,000 for legal fees

related to legal expenses directly related to the sale for which an hourly bill will be

provided to the Court.

       Any additional proceeds of the sale, if any, will be deposited in the Debtor’s

bankruptcy counsel’s escrow account, for the benefit of the bankruptcy estate.

       In support of the relief sought, the Debtor respectfully represents:

                             JURISDICTION AND VENUE

       1.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of the Motion is a core proceeding pursuant to 28 U.S.C.

157(b)(2)(A).

       2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.       This proceeding has been initiated pursuant to Bankruptcy Code §363(b),

(f),(h) and (m).

                                     BACKGROUND

       4.       On April 2, 2019 (the “Petition Date”), the Debtor filed a chapter 11

petition pursuant to the Bankruptcy Code.




                                              3
       5.      The Debtor has remained in possession of its assets and property pursuant

to sections 1107 and 1108 of the Bankruptcy Code.

       6.      No Trustee or Examiner has been appointed in this case.

       7.      There is no official or unofficial unsecured creditors committee.

       8.      The Debtor owns the Property fee simple.

       9.      The Property is the Debtor’s residence where she resides with her husband

and two children.

       10.     Debtor desires to sell the Property so that she can propose a feasible

chapter 11 plan and pay a substantial portion of her Federal tax debt.

       11.     The attached contract represents the best legitimate purchase price offered.

Accordingly, the proposed sale is the highest and best offer (and the only active bid).

       12.     The contract of sale with rider is attached hereto as Exhibit B-Contract of

Sale (the “Contract of Sale”).

       13.     The Property is encumbered by two mortgages held by Bank of America,

N.A. and Specialized Loan Servicing, respectively, in the amount of approximately

$555,055 estimated based upon recent mortgage statements. Debtor has requested pay-off

letters to determine the exact amount owed for closing purposes.

       14.     The Purchaser has no known affiliation with the Debtor, or any other party

involved in the proposed transaction.

                    RELIEF REQUESTED AND BASIS THEREFOR

   A. Justification for a Private Sale

       15.     The Debtor is selling the Property in a private sale as opposed to an

auction which is usually the preferable method of sale in bankruptcy. While Section 363

sales are often conducted under competitive bidding procedures, there is no requirement


                                             4
in Section 363 of the Bankruptcy Code to do so. Bankruptcy Rule 6004(f) specifically

contemplates private sales with the statement that "[a]ll sales not in the ordinary course of

business may be by private sale or by public auction".

        16.     Private sales may be appropriate under Section 363 in circumstances

similar to the instant case. See In re Bakalis, 220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998)

("Unlike judicial sales under the Bankruptcy Act, the sale of estate property under the

Bankruptcy Code is conducted by a trustee, who has ample discretion to conduct public

or private sales of estate property."); Penn Mut. Life Ins. Co. v. Woodscape Ltd. P'ship (In

re Woodscape Ltd. P'ship), 134 B.R. 165, 174 (Bankr. D. Md. 1991) (noting that with

respect to sales of estate property pursuant to section 363 of the Bankruptcy Code,

"[t]here is no prohibition against a private sale . . . and there is no requirement that the

sale be by public auction").

        17.     Accordingly, courts may approve private sales of assets where the

standards for approval under Section 363 of the Bankruptcy Code are satisfied. See, e.g.,

In re: Dewey & Leboeuf, Case No.:12-12321 (Bankr. S.D.N.Y. Nov. 1, 2012) (private

sale authorized); and In re Wellman, Inc., Case No. 08-10595 (SMB) (Bankr. S.D.N.Y.

Oct. 6, 2009) (order approving the sales of one of the debtors' facilities by private sale,

not subject to higher and better offers). In the instant case, the private sale is

contemplated to pay the real estate agent a commission of up to 5%, other usual costs or

closing adjustments, the Secured Loans, up to the amounts owed on the Secured Loans,

Federal Taxes to the extent of cash available.

        18.     The Debtor contends that the Property has been actively marketed for sale

and the maximum value to the estate will be obtained. The Debtor does not believe an

auction would generate higher or better offers or provide any other benefit to the Debtor’s


                                               5
creditors. Moreover, additional and substantial costs associated with a competitive

bidding process would not likely be sufficient to justify a sale auction.

        19.       It is submitted that the Debtor and the Purchaser are proceeding in good

faith and at arms-length. The Purchaser is not an insider of the Debtor and the transaction

was negotiated in good faith and only entered into after arms’ length negotiations

between the parties.

        20.       The Debtor believes that by selling the Property she will (1) be in a better

position to propose a plan of reorganization; and (2) will have disposed of the Property in

a quick and efficient manner which will relieve the Debtor, and the Secured Lender, of

any obligations related to the Property in the future, such as maintenance, utilities and

property taxes. The Debtor expects that her next residence will be a rental with lower

carrying costs.

    B. The Contract of Sale

        21.       The Contract of Sale was signed on or about March 29, 2019 and is

annexed hereto as Exhibit-B. The Contract of Sale has a closing date of on or about June

1, 2019.

        22.       Pursuant to the Contract of Sale, Purchasers shall acquire, and the Debtor

shall convey to Purchasers all of the right, title and interest that Debtor possesses as of

the closing in and to Property, free and clear of all liens and liabilities pursuant to

Sections 363(b) and (f) of the Bankruptcy Code and Rule 6004(f)(1) of the Federal Rules

of Bankruptcy Procedure with such liens and liabilities to attach to the proceeds of the

sale of the Property.

        23.       Except as expressly permitted or otherwise specifically provided for in the

Contract of Sale, all persons and entities asserting liabilities of any kind against the


                                                6
Debtor or the Property prior to the Closing Date (as defined in the Contract of Sale), shall

be forever barred from asserting such liabilities against Purchasers, their successors or

assigns, their property, or the Property.

       24.     In consideration of the sale of the Property, Purchaser will pay the

Purchase Price of $914,500. The Debtor is in the process of obtaining a Broker’s Price

Opinion which will be provided as supplemental information to the Motion when

received. Purchasers have paid a deposit of $91,450 by wire transfer, which is currently

held in an attorney escrow account. The balance, subject to any closing adjustments, will

be paid by Purchasers via certified funds or the equivalent at closing.

   C. Debtor’s Sale Pursuant to Bankruptcy Code §§ 363(b) and (f) is Appropriate

       25.     Section 363(b) of the Bankruptcy Code provides, in pertinent part, that the

Debtor “after notice and a hearing, may use, sell or lease, other than in the ordinary

course of business, property of the estate”. 11 U.S.C. §363(b)(1). As the sale of the

Property is out of the ordinary course of business, it requires Bankruptcy Court approval.

       26.     Section 363 of the Bankruptcy Code does not set forth an express standard

for determining whether a sale of property under Section 363(b) of the Bankruptcy Code

should be approved. Courts have interpreted this section using an “articulated business

judgment” standard. See, In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re

Ionosphere Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989).

       27.     The Court of Appeals for the Second Circuit first enunciated this standard

by stating: “The rule we adopt requires that a judge determining a §363(b) application

expressly find from the evidence presented before him at the hearing a good business

reason to grant such application.” Lionel, 722 F.2d at 1070-71.




                                             7
       28.     Section 363(b) does not require that the Court substitute its business

judgment for that of the Debtor. Rather, the Court should ascertain whether a debtor has

articulated a valid business justification for the proposed transaction. This is consistent

with “the broad authority to operate the business of the Debtor . . .[which] indicates

congressional intent to limit Court involvement in business decisions by a Trustee . . . [so

that] a Court may not interfere with a reasonable business decision made in good faith by

a Trustee”. In re Airlift Int’l, Inc., 18 B.R. 787, 789 (Bankr. S.D. Fla. 1982).

       29.     Other courts have approved sales of a debtor’s assets under §363(b)(1) of

the Bankruptcy Code when (i) the sale is supported by the sound business judgment of

the debtor’s management; (ii) interested parties are provided with adequate and

reasonable notice; (iii) the sale price is fair and reasonable; and (iv) the purchaser has

acted in good faith. See, e.g., In re Betty Owens Schools, Inc., WL 188127 at *4

(S.D.N.Y. 1997).

       30.     A sale of the Property will reduce the Debtors liability for the Secured

Loans and Tax Liens and the necessary carrying costs of the Property. A Section 363 sale

will greatly further the Debtor’s goal of being able to propose a feasible chapter 11 plan.

       31.     The Debtor is not related to or affiliated with the Purchaser and the sale

will generate sufficient funds to pay the Secured Lenders in full.

   D. The Debtor Has Exercised Sound Business Judgment and the Sale Price is
      Fair and Reasonable

       32.     The Debtor believes that the sale to the Purchaser represents a prudent and

proper exercise of her business judgment and is supported by articulated business reasons

because, absent such a sale the Debtor would most likely be saddled with the expense of

upkeep and maintenance of the Property for a prolonged period of time.



                                              8
   E. Asset Sale Free and Clear of Encumbrances

       33.      In addition to seeking approval of the sale of the Property outside of the

ordinary course of business, the Debtor seeks approval to sell the Property free and clear

of any and all liens, claims or encumbrances in accordance with Section 363(f) of the

Bankruptcy Code, with such liens and liabilities to attach to the proceeds of the sale of

the Property.

       34.      A debtor-in-possession may sell property, pursuant to Sections 363(b) and

363(f), free and clear of any interest in such property of an entity other than the estate if

one of the following conditions are satisfied:

       (1)      applicable non-bankruptcy law permits sale of such property free and clear

                of such interest;

       (2)      such entity consents;

       (3)      such interest is a lien and the price at which such property is to be sold is

                greater than the aggregate value of all liens on such property;

       (4)      such interest is in bona fide dispute; or

       (5)      such entity could be compelled, in a legal or equitable proceeding, to

                accept a money satisfaction of such interest. 11 U.S.C. §363(f).

It is submitted that at least (1) and (5) above apply to the instant proposed sale.

Applicable non-bankruptcy law would allow a sale under the terms proposed since the

Secured Lenders will be paid in full and the Tax Liens will be greatly reduced. The

Secured Lenders are compelled, in a legal or equitable proceeding to accept a money

satisfaction of their interests. Accordingly, the Debtor is entitled, pursuant to Section

363(f) to sell the Property free and clear of all liens, claims and encumbrances.




                                               9
       REQUEST FOR AUTHORIZATION TO PAY SALE PROCEEDS FOR
   REAL ESTATE COMMISSIONS, LEGAL FEES, AND REASONABLE AND
            NECESSARY TRANSFER AND CLOSING COSTS

       35.       The Debtor proposes to distribute the proceeds of the sale, in the total

amount of $914,500 as follows:

First to:

             a. Real Estate Broker for fees of 5% of the purchase price or approximately

                 $45,725.

             b. Legal fees up to $10,000 for the legal services rendered in furtherance of

                 the sale.

             c. Such other customary and reasonable fees associated with the transfer and

                 closing of the sale of the Property, as well as reasonable adjustments in the

                 sales price for pro-rations, inspections, or other similar items necessary to

                 accommodate a closing.

Then, next to:

             d. The Secured Lenders in an amount of approximately $555,055.

             e. Other non-contested liens in the order of priority, including the Tax Liens.

             f. The balance, if any, to the Debtor to be deposited in bankruptcy counsel’s

                 escrow account for the benefit of the Debtor’s bankruptcy estate.

       Counsel will provide supplemental information to establish its fees on an hourly

basis. A separate fee application will not be filed for the real estate broker(s) since their

fee is determined on a flat fee percentage basis and is within the realm of normal and

usual broker’s compensation.




                                               10
                                          NOTICE

       36.     Notice of hearing shall be provided by first class mail to (a) the Secured

Lenders; (b) all creditors including tax authorities; (c) all parties and taxing authorities

that have filed notices of appearance; (d) the Office of the United States Trustee. The

Notice of Hearing, Motion and exhibits will be provided to the Secured Lenders, the U.S.

Trustee, and any party requesting a copy from the undersigned counsel. The Debtor

respectfully submits that such notice is good and sufficient under the circumstances, and

satisfies the requirements of Bankruptcy Rules 2002, 6004, and 6006.

       37.     Debtor requests waiver of the 14 day stay of order authorizing use, sale or

lease of property, in accordance with the Federal Rules of Bankruptcy Section 6004(h).

       38.     A proposed sale approval order is annexed hereto.

       39.     Debtor will provide a report to the Court as to the sale and distribution of

the sale proceeds within ten days of the consummation of the sale.

       WHEREFORE, the Debtor seeks the entry of an order authorizing the Debtor to

(i) sell the Property on her behalf free and clear of any and all claims, liens,

encumbrances and other interests, (ii) approve the Contract of Sale (iii) distribute the sale

proceeds as set forth in the Motion, (iii) pay the fees and costs of the real estate broker

and bankruptcy counsel as relates to the sale only upon the successful completion of the

sale, in addition to other reasonable and necessary costs of the sale, and (iv) grant the

Debtor such other and further relief as the Court deems just and proper.

Dated: Harrison, NY
       April 9, 2019                           BRONSON LAW OFFICES, P.C.

                                               By:     /s/ H. Bruce Bronson
                                                       H. Bruce Bronson, Esq.
                                                       480 Mamaroneck Avenue
                                                       Harrison, NY 10528
                                                       914-269-2530 (tel.)
                                                       888-908-6906 (fax)
                                                       hbbronson@bronsonlaw.net
                                              11
